United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1072
                                    ___________

George W. Carlisle, Jr.,             *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Missouri Department of Economic      *
Development,                         *      [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                              Submitted: February 13, 2008
                                  Filed: March 7, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       George Carlisle, an African-American male, appeals the district court’s1 adverse
grant of summary judgment in his Title VII action alleging that the Missouri
Department of Economic Development discriminated against him when it failed to
employ him for four positions. Having carefully reviewed the record, we conclude
summary judgment was proper. Accordingly, we affirm for the reasons set forth in
the district court’s well-reasoned opinion. See 8th Cir. R. 47B.


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.